DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2020 has been entered.
 
Allowable Subject Matter
Claims 46, 48-75 and 694-696 are allowed.
The following is an examiner’s statement of reasons for allowance: with regards to claims 46 and 60, the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claims, a method to mitigate negative effects of a drug in a treatment of a mental health condition, the method comprising providing tactile stimulation to a subject with a stimulation device that generates transcutaneous vibratory output, the vibratory output being selected to reduce counterproductive effects to a controlled therapy session of a drug administered to the subject, the vibratory output having a first predetermined beat pattern that is adjusted, in response to the effects being counterproductive, to a second predetermined beat pattern over a time period in the controlled therapy session. With regards to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KAYLEE R WILSON/Primary Examiner, Art Unit 3791